Citation Nr: 1519454	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to vocational rehabilitation benefits and training under Chapter 31, Title 38, United States Code, to include independent living services.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Counseling (VR&C) division of the Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of that hearing is associated with the claims file.

In August 2012, the Veteran's representative submitted additional evidence to the Board and waived review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was denied entitlement to vocational rehabilitation benefits in November 2011 based upon a finding that it was not currently reasonably feasible for the Veteran to be employed as a result of his service-connected and nonservice-connected disabilities.  The Vocational Rehabilitation Counselor (VRC) who provided the assessment determined that: 1) the Veteran's service-connected disabilities contributed in substantial part to vocational impairment; 2) that the Veteran had not overcome the impairment to employability; 3) that the Veteran did have an employment handicap; 4) that the Veteran had a serious employment handicap; and that 5) "the Veteran is not currently reasonably feasible for employment" due to his service-connected and nonservice-connected disabilities.  

Because the VRC concluded that a vocational goal is not reasonably feasible for the Veteran as a result of his service-connected and nonservice-connected disabilities, there must be compelling evidence which establishes infeasibility beyond any reasonable doubt in the absence of a period of extended evaluation.  38 C.F.R. § 21.53(e) (2014).  

In August 2012, the Veteran submitted a letter from a VA social worker which states that the Veteran has overcome many barriers to achieve independence since 2009, that he is "quite capable, independent and motivated in activities toward identified goals," that he is "independent in daily tasks and has sustained housing throughout," and that he is "[h]opeful and motivated to return to work and . . . if [he] is committed and motivated to do so, he is quite capable of achieving [that goal]."  

Because this evidence was submitted after the February 2012 statement of the case, it has not yet been considered by the RO.  In light of this evidence which suggests that the Veteran has managed his medical disabilities to such an extent that he is capable of living on his own and would be capable of returning to work, the Board finds that the evidence is not sufficiently compelling to establish infeasibility beyond any reasonable doubt; accordingly, the Veteran should be provided with an extended evaluation under 38 C.F.R. § 21.57.  

Additionally, the Board observes that the RO denied independent living services based upon a finding that the Veteran declined the independent living services evaluation.  However, during his August 2012 hearing before the Board, the Veteran testified that he did not decline the evaluation.  Accordingly, if it is determined by extended evaluation that the achievement of a vocational goal is not currently feasible, the Veteran should be scheduled for the appropriate independent living evaluation, and thereafter, his claim should be readjudicated pursuant to 38 C.F.R. § 21.53(f) (2014).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an extended evaluation under 38 C.F.R. § 21.57 to determine whether it is reasonably feasible for the Veteran to achieve his vocational goal.  All counseling records/ narrative reports should be associated with the vocational rehabilitation folder.

2.  If it is determined that a vocational goal is not currently feasible, schedule the Veteran for an evaluation to determine his eligibility to Independent Living Services in accordance with 38 C.F.R. § 21.53(f). 

3.  Then, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




